Mega World Food Holding Company April 13, 2011 John Lucas United States Securities and Exchange Commission Division of Corporation Finance 100 F. St., N.E. Washington, D.C. 20549-7010 Re: Mega World Food Holding Company Registration Statement on Form S-1 File No. 333-171046 We hereby withdraw the request for acceleration of the effectiveness of the above registration statement to Wednesday, April 13, 2011 at 5 p.m., or such later time or date as is practical. Thank you for your consideration. Sincerely, /s/ Xiaozhong Wu Xiaozhong Wu, Chairman
